Citation Nr: 1638285	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for an essential tremor.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's essential tremor was not caused by, or incurred during, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an essential tremor have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in March 2016.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinion provided is based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinion.  Accordingly, the Board finds the March 2016 VA opinion as to the etiology of the Veteran's left leg disability to be adequate.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for an essential tremor.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are silent as to any complaints of or treatment for essential tremor.  A February 1956 separation examination reflects that a neurologic evaluation was normal.

In a May 2011 informal claim, the Veteran noted that his ship, the U.S.S. ORISKANY, was "struck" on three occasions during his service and that he has "had a tremor condition ever since [his] service."  In a March 2012 statement, the Veteran reported that he first noticed the trembling in his hands when he was discharged from service in 1956.  He explained that he did not seek medical treatment for the condition until the 1970's when the tremor became more noticeable.  In a December 2012 notice of disagreement, the Veteran reported that his tremor condition "started while he was in the service" but denied treatment during service.  He indicated that the condition became worse during the first year after service discharge.

In a March 2012 statement, the Veteran's wife stated that she married the Veteran in 1957, and that he told her that his ship was attacked by planes three different times and that a bomb went off in a plane from his ship when it landed on the carrier, killing the man standing beside him.  She noted that she observed "the tremors and anxiety attacks" for many years, but that she could not supply dates.

Private treatment records from 1998 through 2009, which are partially redacted, reflect complaints of tremor beginning in 1998.  In that regard, a January 1998 treatment record indicates that the Veteran reported a left arm tremor.  He noted that he was concerned because of a family history of Parkinson's disease.  Neurological examination was negative with no evidence of resting tremor, rigidity, or bradykinesia.  A possible minimum "intention tremor" was noted.  A June 1999 record indicates that the Veteran was prescribed Atenolol for blood pressure and tremor.  The diagnosis was essential tremor.  A January 2002 record indicates that the left upper extremity tremor was worsening to the point that he could not hold a coffee cup.  At that time, he was prescribed Primidone for tremor.  A February 2003 record shows that the Veteran reported that his mother had a mild tremor and that he "developed a tremor about 15 or 20 years ago."  He stated that he did not feel that stress or anxiety would factor into making the tremor better or worse.  He indicated that his brother died of Parkinson's disease.  The diagnosis was essential type tremor.

In March 2016, the Veteran underwent a VA examination.  The Veteran stated that he began to experience hand and arm tremor shortly after service, in 1957.  He noted that the tremor progressively worsened over time and denied any aggravation of tremor by anxiety or panic symptoms.  The Veteran's wife reported her belief that stressful situations worsen her husband's tremor.  The Veteran reported treatment for tremor since the late 1990's.  He stated that both his mother and brother were diagnosed with Parkinson's disease, and recalled that both had a resting tremor and unsteady gait.  Physical and neurologic examinations were conducted, and the diagnosis was essential tremor.  After reviewing the Veteran's claims file, the VA examiner concluded that it was less likely than not that the Veteran's essential tremor was related to or had its onset during his active duty service.  The examiner explained that the Veteran and his wife both report that the tremor started around 1957, after service discharge, and that the service treatment records were negative for tremor.  Additionally, there was no evidence of head trauma or other brain injury during service that may have caused or contributed to the subsequent development of the tremor.  The examiner noted that essential tremor is generally an inherited condition and is not caused by exposure to emotional stressors and the Veteran denied that his anxiety and panic symptoms aggravated his tremor.

After a thorough review of the evidence of record, the Board concludes that service connection for essential tremor is not warranted in this case.  The evidence of record reflects diagnoses of essential tremor.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Veteran's service treatment records are negative for any findings or complaints of tremor during service.  Although the Veteran reported that his tremor condition started during service in a December 2012 notice of disagreement, in other statements of record, the Veteran reported that the trembling did not begin until shortly after service discharge.  As the Veteran's statements in March 2012 and during the March 2016 VA examination as to the onset of his tremor following service contradict his December 2012 statement that the tremor began during service, the Board does not afford them significant probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2007) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Moreover, the histories that he gave for the purpose of obtaining medical treatment show he reported the date of onset as being many years after service.  As there is no other evidence in the claims file suggesting an onset of essential tremor during service, the probative evidence of record does not show in-service incurrence of essential tremor.

Moreover, there is no competent evidence of record linking the Veteran's essential tremor to his active duty service.  The only medical evidence of record addressing the etiology of the Veteran's essential tremor is the March 2016 VA opinion, which concluded that the Veteran's essential tremor was not related to his active duty service.  The opinion was supported by adequate rationale, and was based upon an accurate review of the pertinent evidence in the claims file.  

In this case, there is no competent medical evidence of record linking the Veteran's current essential tremor to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for essential tremor was over 41 years after the Veteran's service ended.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

Although organic disease of the nervous system are chronic diseases and may be found to be service-connected when there is evidence of continuity of symptomatology when the condition was noted during service, as discussed above, the evidence does not show that the Veteran experienced essential tremor during military service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Therefore, chronicity is not established in service.  In addition, the record contains no indication that the tremors manifested to a compensable degree within one year of the Veteran's military service.

With regard to the allegations made by the Veteran and his wife that the Veteran's essential tremor is attributable to his active duty service, neither the Veteran nor the Veteran's wife has been shown to be competent to offer an etiological opinion in this case.  While the Veteran and his wife are competent to report symptoms capable of lay observation, they have not been shown to be competent to render an opinion as to the etiology of the Veteran's essential tremor, as that requires medical expertise which neither is shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

As there is not competent and credible evidence of record relating the Veteran's essential tremor to active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for essential tremor is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


